Pfeifer, J.,
dissenting. I dissent for three reasons: (1) the injury in this case is the neighboring property’s susceptibility to flooding, rather than each individual flood; (2) the construction of a bridge does not constitute “a continuing course of conduct” that tolls the statute of limitations for misdemeanors; and (3) the majority’s reliance on civil nuisance cases to support its finding of a continuing course of criminal conduct is misplaced.
The statute at issue states that “[n]o person shall unlawfully obstruct or impede the passage of a navigable river, harbor, or collection of water * * * to *136the injury or prejudice of others.” R.C. 3767.13(C). The injury to another is a key aspect of the statute. The majority writes that every time a flood occurred, the complainant, Cory, was injured anew. I disagree. The injury was not the flooded yard — if that were the case, the cause of action would dry up with the water. The injury to Cory was that his property became susceptible to flooding. That situation existed since 1992 when the bridge was built. Cory knew the cause of his occasional flooding, at the very latest, in 1995, when a county engineer told Cory that Swartz’s culvert was to blame. Despite his knowledge of his injury and its cause, Cory did not file a complaint with authorities until over two years had passed.
I reject the notion that each time Cory’s property flooded constituted a continuing course of conduct by Swartz. Swartz’s conduct ended when he completed work on his bridge and culvert in 1992. An example of a continuing course of conduct in a nuisance-related crime would be the continual piping of pollutants into a stream. The statute of limitations would toll for as long as the sludge was being dumped into the waterway. Active participation by the defendant would be a part of that course of conduct — the defendant would have control over the flow of pollutants.
Swartz does not control the rain. The periodic flooding that occurs on his neighbor’s property has nothing to do with a continued activity that he controls. It’s the result of how water reacts to an act he perpetrated six years earlier. Mother Nature did engage in a continuing course of conduct — but she apparently ducked her subpoena.
The passive act of having a bridge on one’s property does not constitute “conduct.” The majority concludes that it is conduct based upon citations to civil nuisance cases. This is a criminal case. A violation of R.C. 3767.13(C) is a third-degree misdemeanor, see R.C. 3767.99(C), with penalties that could include sixty days in jail and a $500 fine. See R.C. 2929.21(B)(3) and (C)(3). This is not a civil action between neighbors over who should have to pay for a leaking basement. This case is about whether Mr. Swartz committed a crime. Under the majority’s reasoning, since a person can be found liable in a wrongful death case based on a preponderance of the evidence, that standard should be good enough in a capital murder case.
Swartz may ultimately have to pay the piper for his blocked culvert. But that resolution should occur in a civil lawsuit, with damages paid to Cory. In that context, the cases cited by the majority would have meaning. Cory still has the opportunity to be compensated for any damages he suffered. But the state’s opportunity for criminal prosecution is water under the bridge.
Cook, J., concurs in the foregoing dissenting opinion.